     Case: 1:18-cv-02188 Document #: 114 Filed: 10/24/18 Page 1 of 5 PageID #:13782




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

LUXOTTICA GROUP S.p.A. and OAKLEY,                   )
INC.,                                                )    Case No. 18-cv-02188
                                                     )
                          Plaintiffs,                )    Judge Joan B. Gottschall
                                                     )
         v.                                          )    Magistrate Judge Sidney I. Schenkier
                                                     )
XIONG HUA PING, et al.,                              )
                                                     )
                         Defendants.                 )
                                                     )

                            DECLARATION OF JUSTIN R. GAUDIO

         I, Justin R. Gaudio, of the City of Chicago, in the State of Illinois, declare as follows:

1.       I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois

         and the United States District Court for the Northern District of Illinois. I am one of the

         attorneys for Plaintiffs Luxottica Group S.p.A. and Oakley, Inc. (“Plaintiffs”). Except as

         otherwise expressly stated to the contrary, I have personal knowledge of the following facts

         and, if called as a witness, I could and would competently testify as follows:

2.       Exhibit 1 attached hereto are true and correct copies of screenshots of Defendants belmon

         official store, donna official store, Shop513892 Store, story boutique store, who cutie

         glasses factory store, and woo shao’s store Internet Stores.

3.       According to a report released by the U.S. Chamber of Commerce Global Intellectual

         Property Center (GIPC) titled Measuring the Magnitude of Global Counterfeiting, at least

         86 percent of all global counterfeit products originate in China and Hong Kong markets.

         A true and correct copy of an article released by GIPC summarizing the report is attached

         hereto as Exhibit 2.
     Case: 1:18-cv-02188 Document #: 114 Filed: 10/24/18 Page 2 of 5 PageID #:13782




4.       According to the U.S. Customs and Border Protection Agency’s Intellectual Property

         Rights Seizure Statistics, U.S. government seizures of counterfeit goods totaled more than

         $1.2 billion based on the manufacturer’s suggested retail price (MSRP) for the 2017 fiscal

         year. China and Hong Kong remained the primary sources of counterfeit and pirated goods

         seized, accounting for a total estimated MSRP of more than $940 million, or 78 percent of

         the estimated MSRP value of all seizures. A true and correct copy of this report is attached

         hereto as Exhibit 3.

5.       Plaintiffs have filed over one hundred such lawsuits disabling over 120,000 China-based

         Internet stores since 2012. Since 2012, over 500 such cases have been filed in this District.

         Hundreds of similar cases have been filed in other districts, as well.

6.       In my experience in combatting online counterfeiting over the last ten years, electronic

         publication and email have proved to be reliable mechanisms for quickly providing notice

         to Internet store operators in similar cases. Indeed, thousands of defendants in cases I have

         overseen have confirmed receipt of actual notice via email.

7.       Plaintiffs served the Temporary Restraining Order (“TRO”) on AliExpress to obtain the

         email addresses provided and used by Defendants to register their AliExpress accounts (the

         “Service Email Addresses”). AliExpress provided no names or physical addresses for

         Defendants.

8.       Plaintiffs served Defendants at the Service Email Addresses on May 16, 2018. Attached

         hereto as Exhibit 4 is a true and correct copy of Plaintiffs’ May 16, 2018 email.

9.       Plaintiffs have further provided notice of the TRO and their Motion for Entry of a

         Preliminary Injunction to Defendants at the Service Email Addresses. Attached hereto as

         Exhibit 5 are true and correct copies of these emails.
  Case: 1:18-cv-02188 Document #: 114 Filed: 10/24/18 Page 3 of 5 PageID #:13782




10.   On information and belief, Defendants also received notice of this case from AliExpress.

11.   Defendants have responded on eight separate occasions via email to the notices sent by

      Plaintiffs regarding this case using the Service Email Addresses. Attached hereto as

      Exhibit 6 are true and correct copies of Defendants’ emails.

12.   Plaintiffs have responded to Defendants’ emails. Attached hereto as Exhibit 7 are true and

      correct copies of Plaintiffs’ responses to Defendants’ emails.

13.   Plaintiffs were contacted by three separate attorneys representing one or more of the

      Defendants. Several of Defendants’ account balances are minimal, including one account

      with a balance of $0.00. Settlement agreements were exchanged with counsel for several

      Defendants, but never returned.

14.   Exhibit 8 attached hereto is a list of cases in this District holding that alternative forms of

      service pursuant to Fed. R. Civ. P. 4(f)(3) are appropriate in factually similar cases, as well

      as cases from other Districts.

15.   I have reviewed the Hague Convention on the Service Abroad of Judicial and Extra-

      Judicial Documents in Civil and Commercial Matters (“Hague Convention”), to which the

      United States and China are signatories. The Hague Convention does not preclude service

      by e-mail, and the declarations to the Hague Convention filed by China do not appear to

      expressly prohibit e-mail service. Additionally, according to Article 1 of the Hague

      Convention, the “convention shall not apply where the address of the person to be served

      with the document is not known.” A true and correct copy of the Hague Convention on

      the Service Abroad of Judicial and Extra-Judicial Documents in Civil and Commercial

      Matters, and a list of signatory members, are collectively attached hereto as Exhibit 9.
  Case: 1:18-cv-02188 Document #: 114 Filed: 10/24/18 Page 4 of 5 PageID #:13782




16.   Attached hereto as Exhibit 10 is a true and correct copy of an affidavit filed by Celeste

      Ingalls, a specialist in the service of civil process in foreign countries, in Koninklijke KPN

      N.V. v. Oneplus Technology (Shenzhen) Co., Ltd., Civil No. 17-cv-89 (D. Delaware Jan.

      30, 2017) (Docket Entry No. 16-1). In paragraph 11 of her affidavit, she notes that “we

      recently received notification from the Ministry of Justice in Beijing that the standard

      turnaround time for service will now be between 1 and 2 years and proofs of service are

      starting to be returned for requests in various cases that were originally sent to China 2

      years ago.”

17.   I have researched whether the issuance of an order to serve process upon the Defendants

      by electronic mail pursuant to Fed. R. Civ. P. 4(f)(3) is contrary to or likely to offend the

      law of the People’s Republic of China (the “PRC”). I located an English language version

      of the Civil Procedure Law of the People's Republic of China (Revised in 2017). A true

      and correct copy is attached hereto as Exhibit 11. Chapter VII, Section 2, of the Civil

      Procedure Law governs service of process. I am informed and believe that the law does

      not preclude the service of process by e-mail and allows for alternate service of process in

      certain circumstances. For example, Article 92 of the law provides that, if the whereabouts

      of a recipient of the service is unknown, or if a document cannot be served by the other

      methods reflected in the law, a document shall be served by public announcement, a

      method even less likely to reach a defendant than service by e-mail. Additionally, Articles

      87 and 267(7) provide that a document may be served by way of facsimile or electronic

      mail in certain circumstances.
  Case: 1:18-cv-02188 Document #: 114 Filed: 10/24/18 Page 5 of 5 PageID #:13782




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on this the 24th day of October 2018 at Chicago, Illinois.



                                            /s/ Justin R. Gaudio
                                            Justin R. Gaudio
                                            Counsel for Plaintiffs
